Title: From Thomas Jefferson to Gerard T. Hopkins, 13 November 1807
From: Jefferson, Thomas
To: Hopkins, Gerard T.


                        
                            Friends & fellow citizens
                            
                            Nov 13. 1807.
                        
                        I thank you for the Address you have kindly presented me, on behalf of that portion of the society of
                            friends, of which you are the representatives: & I learn with satisfaction their approbation of the principles which
                            have influenced the councils of the General government, in their decisions on several important subjects confided to them.
                        The desire to preserve our country from the calamities & ravages of war, by cultivating a disposition, &
                            pursuing a conduct, conciliatory & friendly to all nations, has been sincerely entertained & faithfully followed. it
                            was dictated by the principles of humanity, the precepts of the gospel, & the general wish of our country, and it was
                            not to be doubted that the Society of friends, with whom it is a religious principle, would sanction it by their support.
                        The same philanthropic motives have directed the public endeavors to ameliorate the condition of the Indian
                            natives, by introducing among them a knowledge of agriculture & some of the mechanic arts, by encouraging them to resort
                            to these as more certain, & less laborious resources for subsistence, than the chace; & by witholding from them the
                            pernicious supplies of ardent spirits. they are our brethren, our neighbors; they may be valuable friends, & troublesome
                            enemies. both duty & interest then enjoin, that we should extend to them the blessings of civilized life, & prepare
                            their minds for becoming useful members of the American family.   in this important work I owe to your society an
                            acknowledgement that we have felt the benefits of their zealous cooperation, & approved it’s judicious direction towards
                            producing among those people habits of industry, comfortable subsistence, & civilized usages, as preparatory to
                            religious instruction & the cultivation of letters.
                        Whatever may have been the circumstances which influenced our forefathers to permit the introduction of
                            personal bondage into any part of these states, & to participate in the wrongs committed on an unoffending quarter of
                            the globe, we may rejoice that such circumstances, & such a sense of them, exist no longer. it is honorable to the
                            nation at large that their legislature availed themselves of the first practicable moment for arresting the progress of
                            this great moral & political error: and I sincerely pray with you, my friends, that all the members of the human family,
                            may, in the time prescribed by the Father of us all, find themselves securely established in the enjoyments of life,
                            liberty, & happiness.
                        
                            Tho Jefferson
                            
                        
                    